Banke, Chief Judge.
The plaintiff, an inmate of the Georgia State Prison at Reidsville, Georgia, filed suit against the warden and other prison officials to recover damages for the alleged destruction of his radio during a search of his cell. A jury found in favor of the defendants; and on June 19, 1984, the trial court entered judgment on this verdict. In response to a subsequent motion by the defendants for an assessment of costs against the plaintiff, the trial court on July 20, 1984, entered an order assessing costs against the plaintiff in the amount of $99 and allowing these costs to be collected from any monies on deposit in the plaintiff’s inmate account at the prison. On August 9, 1984, the trial court denied a motion by the plaintiff for reconsideration of this order. The plaintiff filed a notice of appeal from the denial of this motion for reconsideration on August 22, 1984. Held:
It is well established that the denial of a motion for reconsideration of an appealable order or judgment is not itself appealable and does not extend the time for filing a notice of appeal. See Becker v. *272Fairman, 167 Ga. App. 708 (1) (307 SE2d 520) (1983). The plaintiff’s appeal not having been filed within 30 days of the entry of the order assessing costs against him, it follows that the appeal must be dismissed as untimely. See generally OCGA §§ 5-6-38 (a) and 5-6-48 (b) (1).
Decided January 11, 1985.
Leon Savage, pro se.
John C. Jones, Assistant Attorney General, for appellee.

Appeal dismissed.


Pope and Benham, JJ., concur.